United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 04-3141
                                  ___________

United States of America,              *
ex rel. Toni Lee,                      *
                                       *
            Appellant,                 * Appeal from the United States
                                       * District Court for the
      v.                               * District of Minnesota.
                                       *
Fairview Health System,                *
                                       *
            Appellee.                  *
                                  ___________

                             Submitted: May 13, 2005
                                Filed: July 6, 2005
                                 ___________

Before WOLLMAN, COLLOTON, and BENTON, Circuit Judges.
                        ___________

WOLLMAN, Circuit Judge.

       Qui tam relator Toni Lee appeals from the district court’s1 decision denying
leave to amend her complaint. We affirm.

                                         I.
      In January 2002, Lee brought a qui tam False Claims Act suit against Fairview
Health System. Lee, who had previously worked as a physical therapist at various

      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota.
Fairview facilities, alleged that Fairview had submitted a number of false Medicare
and Medicaid claims by incorrectly billing services provided by athletic trainers and
massage therapists as physical therapy services, improperly supervising physical
therapy assistants, and wrongly allowing athletic trainers to perform duties that could
only be performed by physical therapists and physical therapy assistants. Fairview
later moved to dismiss the complaint for failure to state a claim upon which relief
could be granted. See Fed. R. Civ. P. 12(b)(6).

       Lee did not oppose the dismissal of most of her claims. She did, however,
contest the dismissal of her claim that Fairview had improperly allowed athletic
trainers to perform physical therapist and physical therapy assistant duties. She also
requested that, if the district court granted Fairview’s motion to dismiss, she be
allowed to amend her complaint. She reiterated this request at oral argument on
Fairview’s motion.

       The district court granted Fairview’s motion to dismiss and thus disposed of
Lee’s remaining claim, holding that, under Minnesota law, “athletic trainers could
provide physical therapy services when working under the direct supervision of a
physical therapist.” D. Ct. Order of July 22, 2004, at 12. In addition, the district
court denied Lee’s motion for leave to amend as futile on the ground that “[n]o set of
facts [could] rehabilitate Lee’s fatally flawed interpretation of Minnesota law.” Id.
at 12 n.9. Although Lee does not appeal the dismissal of her claim, she does assert
error in the district court’s denial of her motion for leave to amend.

                                          II.
       “We review the district court’s decision to deny leave to amend a complaint for
abuse of discretion.” Moses.com Securities, Inc. v. Comprehensive Software Sys.,
Inc., 406 F.3d 1052, 1065 (8th Cir. 2005). Although leave to amend “shall be freely
given when justice so requires,” see Fed. R. Civ. P. 15(a), plaintiffs do not have an
absolute or automatic right to amend. Meehan v. United Consumers Club

                                         -2-
Franchising Corp., 312 F.3d 909, 913 (8th Cir. 2002) (citation omitted). Futility is
a valid basis for denying leave to amend. Moses.com, 406 F.3d at 1065.

        Lee argues that the district court abused its discretion by denying her motion
for leave to amend as futile because she could have amended the complaint to include
an allegation that Fairview’s athletic trainers were not properly supervised and,
accordingly, that Fairview’s Medicare and Medicaid claims were falsely made. Lee
first requested leave to amend in her opposition to Fairview’s motion to dismiss so
that she could “cure any deficiencies” the district court might have found in her
complaint. In neither her pleading nor at oral argument on Fairview’s motion,
however, did she detail the substance of her amendment or delineate which new
claims she would assert. Furthermore, she failed to submit a copy of her amended
pleading—which would have notified the district court of the content of her amended
claims—as required by the District of Minnesota’s Local Rule 15.1. Finally, Lee’s
counsel stated at oral argument on Fairview’s motion that supervision issues were
“irrelevant” to her claims. D. Ct. Order of July 22, 2004, at 12.

       Given Lee’s failure to communicate the substance of her proposed
amendments, we hold that the district court did not abuse its discretion in denying
Lee’s request for leave to amend. See Dudek v. Prudential Securities, Inc., 295 F.3d
875, 880 (8th Cir. 2002) (finding no abuse of discretion when plaintiff failed to
submit proposed amended pleading and failed to describe substance of amended
claims). See also Meehan, 312 F.3d at 914 (“[T]he district court was not required to
engage in a guessing game.”); Wisdom v. First Midwest Bank, 167 F.3d 402, 409 (8th
Cir. 1999) (“[P]arties should not be allowed to amend their complaint without
showing how the complaint could be amended to save the meritless claim.”). When
confronted with Lee’s motion, the district court was justified in assuming—as it
apparently did—that Lee’s amendments would concern the claims already included
in her complaint. Lee does not dispute that amendments to those claims would indeed
be futile.

                                         -3-
The judgment is affirmed.
               ______________________________




                            -4-